Citation Nr: 0727361	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  04-38 010	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Irene Zaki, Associate Counsel


INTRODUCTION

The veteran had active service from February 1968 to February 
1971.  The veteran had a second tour of duty from February 
1975 to February 1978. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2003 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in St. 
Petersburg, Florida, wherein the RO denied service connection 
for post-traumatic stress disorder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking service connection for post-traumatic 
stress disorder (PTSD).  He received a VA psychiatric 
examination in December 2006.  However such examination is 
inherently contradictory and is unsupported by the evidence 
of record.  The veteran states that his symptoms are 
recurrent nightmares of his time in service, avoidance of war 
movies because they trigger flashbacks and depression, and 
avoidance of discussion about his combat experience.  The 
December 2006 VA examiner acknowledges such symptoms but 
states that the veteran is not exhibiting enough symptoms of 
avoidance, numbing and arousal and thus does not have post-
traumatic stress disorder.  Elsewhere in the report, the 
examiner states that the veteran had no symptoms or treatment 
within the past year.  Thus, the December 2006 VA examination 
presents contradictory facts regarding the veteran's 
symptomatology.  Additionally, the evidence of record 
indicates a visit to Fort Pierce, West Palm Beach VA Medical 
Center in March 2006 where the veteran was screened positive 
for PTSD based on questions regarding symptomatology over the 
past month.  Such visit and reported symptoms occurred within 
one year of the December 2006 VA examination.  Therefore an 
additional VA psychiatric examination is necessary to 
determine this claim.  38 C.F.R. § 3.159(c)(4).

The veteran recounts several in-service stressors; including 
mortar / rocket attacks, being fired upon when flying with 
Special Forces A-teams, the death of a sergeant, and 
witnessing the death of a friend.  The Board notes that the 
RO confirmed that the veteran's unit participated in several 
operations, with frequent enemy contact through credible 
supporting evidence.  Such verified stressors are to be 
considered in evaluating the veteran's mental health 
condition.

PTSD is noted in VA treatment records from November 2001 
through March 2006; however, no differentiation of stressors 
has been reported.  On January 7, 2003, a psychiatric social 
worker diagnosed the veteran with  "PTSD with depression," 
where the main stressor was the death of his wife.  An 
opinion distinguishing the effect of the veteran's non-
service related stressors and the in-service stressors 
identified above is necessary to determine the claim.  
38 C.F.R. § 3.159(c)(4). 

Accordingly, the case is REMANDED for the following action:

1.	Schedule the veteran for a 
psychiatric examination to determine 
whether it is at least as likely as 
not (that is, a probability of 50 
percent or better) that he has PTSD; 
and if so, whether it is related to 
an accepted stressor.  The claims 
folder should be made available to 
the examiner for review in 
conjunction with the examination, 
and the examiner should acknowledge 
such review in the examination 
report.

2.	Upon completion of the above, 
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent 
statement of the case or 
supplemental statement of the case.  
If the benefit sought on appeal 
remains denied, the appellant and 
representative should be furnished 
an appropriate supplemental 
statement of the case and be 
provided an opportunity to respond.  
Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as 
appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006). 

